DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 07/12/2022. Claims 5 and 7-11 have been cancelled.  Claims 1-4,6, and 12-16 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/12/2022, with respect to claim 1 have been fully considered and are persuasive. Specifically the applicant amended the claim with limitations in a manner that overcame the current prior art rejection. The rejections of claims1-4,6, and 12-16 are hereby withdrawn.

Allowable Subject Matter
Claims 1-4, 6, and 12-16  are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest a vehicle-mounted display module “wherein there is a proportion relationship between the distance between the two adjacent LEDs and an optical distance, and the optical distance is a distance between the LED and the diffuser group, wherein a proportionality coefficient of the proportion relationship is within a range of 1 to 1.5” in combination with other features of the present claimed invention.
Regarding claims 2-4,6, and 12-16 ,these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879